MANDATE
                  The Fourteenth Court of Appeals
                               NO. 14-13-01145-CV

Katrina Hudson, Appellant                Appealed from the 412th District Court
                                         of Brazoria County. (Tr. Ct. No. 71927).
v.                                       Memorandum Opinion delivered by
                                         Justice Donovan. Justices Christopher
Senior   Living      Properties,    LLC,
Appellee                                 and Wise also participating.


TO THE 412TH            DISTRICT       COURT      OF     BRAZORIA        COUNTY,
GREETINGS:

       Before our Court of Appeals on June 16, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

       This cause, an appeal from the judgment in favor of appellee, Senior Living
Properties, LLC, signed November 27, 2013, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.
       We order appellant, Katrina Hudson, to pay all costs incurred in this appeal.
       We further order this decision certified below for observance.
       WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, August 28,
2015.